Citation Nr: 0601295	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-41 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, due 
to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO). 

In September 2005, the veteran testified at a personal 
hearing before the Board.  A transcript of that hearing has 
been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
diabetes, secondary to Agent Orange exposure.  According to 
the veteran he was located north of the DMZ and that his jobs 
included snow removal, fence repair, road repair, flood 
control, and mine sweeps up and down the DMZ.  The veteran's 
service personnel records reflect that his military 
occupational specialties included that of a carpenter and a 
combat engineer.  These records also indicate that the 
veteran served in Korea from April 1968 to May 1969.  
Specifically, the record demonstrates that in April 1968, the 
veteran was en route to Eighth U.S. Army (EUSA), which is 
located in Korea.  Additionally, from April 1968 to May 1969, 
the veteran's principal duty was that of a combat 
construction specialist with the Co A2dEngrBn2dInfDiv.  

The Board observes that the Department of Defense has 
confirmed that Agent Orange was used in Korea from April 1968 
through July 1969 along the DMZ and that the 2nd Infantry 
Division had elements in affected areas at the time Agent 
Orange was being used, including the use of field artillery, 
signal and engineer troops who were supplied as support 
personnel to various elements of those Infantry Divisions 
during the time of the confirmed use of Agent Orange.  
However, the Board is unable to determine whether the 
veteran's unit, in fact, performed duties in the DMZ and 
observes that the U.S. Center for Unit Research and Records 
(CURR) has not been contacted to research whether the 
veteran's unit was in fact near the DMZ zone.  As such, given 
the fact that the veteran served in the 2nd Infantry between 
April 1968 and May 1969 and his principal duty at that time 
was that of a combat construction specialist, the Board finds 
that such an attempt should be made in this regard. 

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should further develop the 
veteran's claim of exposure to 
herbicides while stationed in Korea. 
CURR should be contacted and requested 
to obtain the unit history for the Co 
A2dEngrBn2dInfDiv for the purpose of 
determining whether the veteran's unit 
preformed duties near the DMZ.

2.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.








The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


